Citation Nr: 0507707	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss prior to June 17, 2002.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss beginning on June 17, 
2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from October 1951 to August 
1953.  He apparently was also a member of the Navy Reserve 
from 1947 until he entered active duty and then from August 
1953 to August 1983, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for bilateral hearing loss, and assigned a noncompensable 
rating, effective September 1, 1998.  The RO also granted 
service connection for tinnitus, and assigned a 10 percent 
rating, also effective September 1, 1998.  However, the 
veteran did not perfect a timely substantive appeal with 
respect to tinnitus.

In October 2004, the RO increased the veteran's disability 
rating to 10 percent, effective June 17, 2002.

The case was previously before the Board in October 2003, 
when it was remanded for further development.  The requested 
action having been taken, the case is again before the Board 
for appellate adjudication.

The veteran was afforded a hearing before RO personnel in 
April 1999.  A transcript of this hearing has been associated 
with the claims folder.

For good cause shown, a motion to advance this case on the 
Board's docket has been granted under the authority of 38 
U.S.C.A. § 7107(a) and 38 C.F.R. § 20.900(c).

Additionally, in a December 2004 submission, the veteran's 
representative indicated that the veteran contends that he 
should be granted entitlement to service connection for post-
traumatic stress disorder (PTSD).  As the claim is not before 
the Board at this time, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to June 17, 2002, the veteran exhibited no more 
than Level II hearing in his left ear and Level I hearing in 
his right ear.

2.  Beginning on June 17, 2002, the veteran has exhibited no 
more than Level IV hearing in his left ear and Level III 
hearing in his right ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss prior to June 17, 2002, have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2004).

2.  The schedular criteria for an evaluation in excess of 10 
percent for a bilateral hearing loss beginning on June 17, 
2002, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.85, DC 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decisions dated in April 2002 and October 2004; the 
statement of the case dated in May 2002; the supplemental 
statements of the case dated in July 2002 and October 2004; 
the Board remand dated in October 2003; and the letters dated 
in February 2004 and August 2004.  These documents included a 
summary of the evidence in the case; citation to pertinent 
laws and regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The February and August 2004 letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations regarding the severity of the disorder at issue 
have been obtained in this case.  The available medical 
evidence is sufficient for an adequate determination.  
Further, the veteran has not identified any outstanding 
medical records.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statements 
of the case was provided to the veteran.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Increased Rating Claims.  When rating the veteran's service-
connected disability, the entire medical history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate rating can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

It is noted that the VA regulations addressing the rating of 
hearing loss were amended during the pendency of this appeal.  
See 64 FR 25202  (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85-4.87 (2001), and compare with 38 C.F.R. § 4.85-4.87a 
(1998).  Where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 
see also 38 U.S.C.A. § 5110(g) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities (Rating Schedule) and the current regulations.  
In this particular case, neither the "old" nor the amended 
regulations are more favorable to the veteran, insofar as the 
regulations were amended only to ensure that current medical 
terminology and unambiguous criteria were used, and to 
reflect current medical advances.  See 64 FR 25202  (May 11, 
1999).  The tables used to assign the Roman numerals and, 
then, to assign the appropriate disability rating were not 
changed.  Id.  The amended regulations do include additional 
provisions that pertain to hearing loss of 55 decibels or 
more in each of the four specified frequencies (i.e. 1000, 
2000, 3000, and 4000 Hertz), and to hearing loss with a pure 
tone threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  
The Board is of the opinion that the outcome of this case is 
the same under either set of regulations.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Pure tone Threshold Average and Speech Discrimination," 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based on a combination of the 
percent of speech discrimination (horizontal rows) and the 
pure tone threshold average (vertical columns).  The Roman 
numeral designation is located at the point where the 
percentage of speech discrimination and pure tone threshold 
average intersect.  38 C.F.R. § 4.85(b).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Pure tone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. 
§ 4.85(e).  Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

II.	Entitlement to a compensable disability rating for 
bilateral hearing loss prior to June 17, 2002.

At the time of an April 1999 personal hearing, the veteran 
testified that he incurred noise exposure during service, and 
was not afforded ear protection.  As a result, he stated that 
he currently had difficulty hearing his wife.

VA outpatient treatment records, dated from May 199 to June 
1999, reflect that the veteran was seen for hearing loss and 
hearing aid evaluation.

The veteran was afforded a VA examination in March 2002, when 
he reported that, "through the years," his hearing had 
worsened.  The examiner indicated that the veteran had 
bilateral neurosensory hearing loss, as reflected on his 
audiogram.  Specifically, on an audiometric examination, pure 
tone air conduction threshold levels, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
50
70
80
LEFT
15
60
75
75

Speech discrimination ability was 96 percent for the right 
ear and 84 percent for the left ear.  These findings are 
consistent with Level I hearing in the right ear and Level II 
hearing in the left ear.  A noncompensable disability rating 
is assigned for hearing loss when hearing acuity is Level II 
for the poorer ear and Level I for the better ear.  38 C.F.R. 
§ 4.85, 4.87, DC 6100.

III.	Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss beginning June 17, 2002.

A June 2002 letter from J. D. Gordon, M.D. indicates that he 
examined the veteran that month, at which time, the veteran 
reported having increasing difficulty hearing and 
understanding.  Examination revealed bilateral, high 
frequency hearing loss, with a speech reception threshold of 
30 decibels in the right ear and 20 decibels in the left ear.  
Speech discrimination scores were 80 percent correct in the 
right ear and 60 percent correct in the left ear.  However, 
the report does not list specific numerical levels of decibel 
loss at specific frequencies.  As such, the Board is unable 
to extract specific threshold figures from this evidence, for 
use in rating.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  However, the Board notes that this examination 
report reflects that the veteran's hearing had deteriorated 
since his previous examination.

At the time of an August 2004 VA examination, the veteran 
reported having difficulty hearing.  Pure tone air conduction 
threshold levels, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
75
80
LEFT
30
60
75
75

Speech discrimination ability was 86 percent for the right 
ear and 82 percent for the left ear.  These findings are 
consistent with Level III hearing in the right ear and Level 
IV in the left ear.  A 10 percent disability rating is 
assigned for hearing loss when hearing acuity is as 
indicated.  38 C.F.R. § 4.85, 4.87, DC 6100.

In view of the above, the degree of hearing impairment as 
shown by medical findings set forth above does not establish 
a level of severity for which a higher rating, during either 
applicable period, is warranted under the applicable 
schedular criteria.  The Board is constrained by a mechanical 
application of the facts in this case to the applicable 
rating criteria.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Under the circumstances of this case, during both 
applicable periods, the Board must find that the 
preponderance of the evidence is against the claim for an 
increased rating; the benefit of the doubt doctrine is 
inapplicable and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 99 (1990).

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids, and 
examinations to determine such improvement are, therefore, 
unnecessary.  38 C.F.R. § 4.86.  Thus, even though medical 
records reflect that the veteran uses a hearing aid, the 
payment of additional compensation based upon the use of 
assistive devices is inconsistent with the purpose of VA 
compensation.  See 52 Fed. Reg. 44, 118 (1987).

The Board finds that, during all relevant periods, the 
disability picture is not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's hemorrhoids 
or hearing disability has resulted in frequent 
hospitalizations or caused a marked interference in his 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).




ORDER

Entitlement to a compensable disability evaluation percent 
for bilateral sensorineural hearing loss prior to June 17, 
2002, is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral sensorineural hearing loss beginning June 17, 2002, 
is denied.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


